People v Washington (2017 NY Slip Op 07887)





People v Washington


2017 NY Slip Op 07887


Decided on November 9, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 9, 2017

106683

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vDONNEL WASHINGTON, Appellant.

Calendar Date: September 19, 2017

Before: Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ.


Eric K. Schillinger, East Greenbush, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered December 13, 2013, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fourth degree and waived his right to appeal. He was sentenced as a second felony offender to a prison term of four years followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.